IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 117 MAL 2015
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
KASHIF M. ROBERTSON,          :
                              :
               Petitioner     :


                                       ORDER


PER CURIAM

      AND NOW, this 30th day of June, 2015, the Application to Supplement the

Petition for Allowance of Appeal and the Petition for Allowance of Appeal are DENIED.